Citation Nr: 1502353	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-27 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for spinal stenosis of the lumbar region, scoliosis and degenerative disc disease with chronic low back pain.

2.  Entitlement to service connection for a left hip disability, to include as secondary to a lumbar spine disability.  

3.  Entitlement to an effective date prior to May 2, 2011, for nonservice-connected pension benefits.  


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Counsel
INTRODUCTION

The Veteran served on active duty from June 10, 1971, to September 20, 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which denied entitlement to service connection for the service connection claims on appeal and denied entitlement to an effective date prior to May 12, 2011, for nonservice-connected pension benefits.  

In an August 2012 rating decision, the effective date for nonservice-connected pension benefits was established as May 2, 2011.  However, as the Veteran has contended that an effective date of July 27, 2010, is warranted, this claim remains in appellate status.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran's representative requested that he be scheduled for a Travel Board hearing when she submitted his substantive appeal in September 2012.  In a letter dated in April 2014, the Veteran was advised that he was scheduled for a Travel Board hearing at the Nashville VARO in May 2014.  The Veteran did not appear for the hearing but his representative was present and the hearing was canceled.  

In correspondence from the Veteran's representative dated in June 2014, the representative indicated that she appeared for the hearing but the Veteran did not.  She indicated that she spoke to the Veteran prior to the hearing and he indicated that he did not want her to attend the hearing but he did not have the ability to submit that request in writing because he had no access to fax or email.  The Veteran apparently sent text messages to his representative indicating that he did not want his attorney to appear for the hearing.  However, no revocation of the power of attorney of record has been submitted by the Veteran.  The Veteran's representative requested that the Veteran's Travel Board hearing be rescheduled and she also requested that VA contact the Veteran to clarify his representation in writing.  

Because the Veteran's request for a hearing remains outstanding, a remand is necessary in order to afford the Veteran due process.  Additionally, the Veteran should be advised that his current representation remains in effect unless he submits a request to change or cancel his representation in writing.  

The Veteran is also informed that it is his duty to attend the scheduled Board hearing, and failure to do so without providing good cause may result in his hearing request being considered withdrawn.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the Nashville VARO.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  The Veteran should be advised that his current representation remains in effect unless he submits a request to change or cancel his representation in writing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




